Filed 7/29/22 P. v. Hart CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

 THE PEOPLE,                                                  B314350

           Plaintiff and Respondent,                          Los Angeles County
                                                              Super. Ct. No. MA066743
           v.

 ANTHONY EDWARD HART,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County, Cynthia L. Ulfig, Judge. Affirmed.

      Alex Green, under appointment by the Court of Appeal,
for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Kenneth C. Byrne and Allison H. Chung,
Deputy Attorneys General, for Plaintiff and Respondent.
                   _________________________
        Anthony Edward Hart appeals from the trial court’s order
on remand from this court declining to strike any of his three
five-year prior serious felony enhancements under Senate Bill
No. 1393 (2017-2018 Reg. Sess.) (Senate Bill 1393). We find
no abuse of discretion and affirm.
          FACTS AND PROCEDURAL BACKGROUND
1.      The crimes and first appeal
        This is the third appeal in this case. In 2016 a jury
convicted Hart of assault by means of force likely to cause
great bodily injury and two counts of dissuading a witness
from reporting a crime. The jury found gang allegations true.
(People v. Hart (July 23, 2018, B277946) [nonpub. opn.] (Hart I).)1
The trial court found Hart had suffered three prior strikes.
The court sentenced Hart to three consecutive terms of 25 years
to life, plus 15 years for three five-year serious felony prior
convictions under Penal Code section 667, subdivision (a)(1). 2
The court imposed and stayed three one-year prison priors under
section 667.5, subdivision (b). The court imposed five years on
each count for the gang enhancements, to be served concurrently
with the life terms. (Hart I.)
        Hart I detailed the facts.3 In a nutshell, Hart and two
companions attacked and beat the victim, Dagoberto Valiente,


1      The jury was unable to reach agreement on a criminal
threats charge and the prosecution dismissed a charge for
assault with a semiautomatic firearm. The jury acquitted Hart
of being a felon in possession of a firearm and found not true
gun allegations on the other counts. (Hart I.)
2     References to statutes are to the Penal Code.
3     On December 30, 2021, we granted Hart’s request to take
judicial notice of our opinion in Hart I.



                                 2
in a parking lot. Hart had asked Valiente if he was “a fucking
Salvadoran,” and accused him of being a member of Mara
Salvatrucha, a rival of Hart’s gang, 18th Street. Valiente’s
friend Josue Martinez Santos then got into his truck and drove
it forward and backward between Valiente and the assailants.
As Hart and his companions left, Hart pointed his finger at
Valiente and said, “Hey, don’t call the police,” adding, “I’ll
kill you.” Martinez called the police anyway. (Hart I.)
       In an opinion filed on July 23, 2018, we affirmed Hart’s
conviction but remanded the case for the correction of sentencing
errors and the abstract of judgment. We noted the court
should have stricken the prison priors. In addition, the court
erred in imposing five-year determinate terms for the gang
enhancements. Instead, the court should have ordered that
Hart serve a minimum of 15 years to be eligible for parole.
(Hart I.) On September 26, 2018, the California Supreme Court
denied review. (S250837.)
       On September 30, 2018, the governor approved Senate
Bill 1393. (People v. Stamps (2020) 9 Cal.5th 685, 693 (Stamps).)
Effective January 1, 2019, Senate Bill 1393 amended sections
667 and 1385 to permit a court to strike a defendant’s five-year
prior serious felony enhancement “in the furtherance of justice.”
(People v. Shaw (2020) 56 Cal.App.5th 582, 586 (Shaw); People
v. Garcia (2018) 28 Cal.App.5th 961, 971; Stats. 2018, ch. 1013,
§§ 1, 2.) On October 4, 2018, Hart’s appellate counsel filed a
motion to stay the remittitur and reinstate the appeal. On
October 29, 2018, we issued an order staying the remittitur.
On November 1, 2018, we issued an order lifting the stay.
We noted, “nothing in our opinion prevents Hart from raising
any issue he wishes regarding Senate Bill 1393 in the trial court
upon remand.” The remittitur issued the same day.




                                3
2.     The first remand and second appeal
       On December 11, 2018, the trial court conducted a hearing
in accordance with the remand. Hart was not present. Bar panel
attorney Wayne Redmond—who had represented Hart at trial—
appeared on his behalf. The record did not reflect how far
in advance of the hearing Redmond had been reappointed or
if he had spoken with Hart, who was in prison in Lancaster.
       The court first addressed the two sentencing errors
identified in Hart I. The court then asked the prosecutor
Louis Morin, “Any other comments or questions, Mr. Morin?”
Morin responded,
             “Mr. Redmond and I were discussing whether
             or not the new law which takes effect on
             January 1st of 2019 giving the court discretion
             to strike five-year priors will become an issue
             in this case. [¶] It may depend on whether
             or not the sentence is considered final at this
             point. I’m not clear on all of the ins and outs
             of when it is considered final; however, my
             proposal is this: I would simply ask the court
             to make a finding that it would not strike those
             five-year priors if it had the discretion to do so.”
       Redmond stated,
             “And, obviously, I was going to ask the court to
             strike those based on the change from Senate
             Bill 1393, which is coming into effect January
             1st, that gives the court discretion under 667
             and 1385 to strike those five-year priors. . . .
             [¶] Obviously, it is the court’s discretion. . . .
             You did hear the trial, but Mr. Hart got an
             extremely high sentence in this case, and I
             would just propose that with that taken into



                                4
              consideration that the court consider striking
              those—the three five-year priors that at the
              time you were mandated to give him.”
       The court noted it had been the trial judge in the case and
it “recall[ed] the events and the trial itself.” The court read from
the 19-page probation department report about Hart’s criminal
history, dating back to when he was 14 years old. The court then
stated,
              “The court would not be inclined to strike the
              five-year priors despite the change in the law.
              The court finds Mr. Hart to be very dangerous.
              [¶] In looking at this particular case, the
              defendant engaged in street gang activity. . . .
              There was allegedly a gun involved. They were
              chasing an innocent person—not innocent, but
              a non-gang member through the complex. They
              were calling out, ‘Don’t call the cops or I will
              fucking kill you.’ [¶] Obviously, the benefit of
              society would be that this defendant remain
              in custody for the longest period possible. [¶]
              And, again, the court would not strike the five-
              year priors based on the defendant’s criminal
              history, the facts of this case despite the change
              of the law that may be occurring. So that
              would be the court’s position.”
       The prosecutor reminded the court the jury had not found
the “gun-related charges and enhancements . . . to be true.” The
court replied, “Correct. But with respect to this incident, we only
tried Mr. Hart, and according to the pre-plea report, it was the
co-defendant who allegedly had the gun and that might have
been—it might have played into the jury’s decisions.” Redmond
said, “Well, we don’t know.” The court responded,



                                 5
             “But we don’t know. [¶] But I was not including
             the gang enhancement, I’m just saying
             allegedly a gun had been involved. But even
             if the gun hadn’t been involved, you have a
             situation here where the individual is being hit
             and kicked by three 18th Street gang members
             while he’s just hanging out at a parking lot in
             an apartment complex; so, again, the request
             would be denied.”
       Hart appealed, contending he had a right to be present
for his hearing on remand at which the court considered whether
to strike any of his three serious felony priors. We agreed. (See
People v. Rocha (2019) 32 Cal.App.5th 352.) Accordingly, we
remanded the case for the trial court to consider—at a hearing
at which Hart was present with counsel—whether to strike
one or more of Hart’s prior serious felony enhancements under
Senate Bill 1393. (People v. Hart (Aug. 11, 2020, B298024)
[nonpub. opn.] (Hart II).)
3.     The second remand and the hearing on Hart’s request
       Back in the trial court, Hart submitted a number of items
in support of his request to strike his five-year enhancements.
These included a letter of apology to the victim, a “relapse
prevention plan,” and certificates awarded for completion of
classes and programs. Hart also submitted several “laudatory”
“chrono[s]”: from a prison chaplain that he had enrolled in
an associate of arts degree program; from a correctional “floor
officer” who had “interacted” with Hart “on many occasions” and
“observed [him] to be a very respectful and responsible person”;
and from another correctional floor officer who had “observe[d]”
Hart for nearly two years in his prison work as a dog groomer.
That officer wrote, “[U]nder my supervision, I have observed
Mr. Hart’s character and attitude. I have seen his rehabilitation



                                6
and change by his interaction with inmates of all ethnic
backgrounds. Mr. Hart has always been respectful and courteous
outside of his regular job assignment and is dependable, displays
a positive attitude with staff, and sets a motivating example
for other inmates.”
       In addition, Hart submitted a number of documents
about his involvement in a program called Paws for Life K9
Rescue. According to a “chrono” from the program’s founder
and president, Alex Tonner, Hart served “as an essential canine
caregiver during the COVID-19 Pandemic,” and “continued
to volunteer daily caring for the dogs that have been rescued”
by the program. Tonner wrote that the program works with
Los Angeles-area animal shelters to “socializ[e]” and train
abandoned dogs; some of the dogs are trained to be service dogs
for veterans.
       On June 23, 2021, Hart appeared before the trial court
with counsel. Morin, the prosecutor, appeared via Webex. The
court stated it had “reviewed” “in entirety” all of the documents
Hart had submitted. Morin stated the People opposed Hart’s
request to strike one or more of his priors. Morin asserted,
“[A]ny conduct by Mr. Hart since the date of his initial sentencing
is not relevant to these proceedings. . . . [T]he question before
us today is what should the sentence have been over a year ago,
and I believe the court effectively answered that question when
Your Honor articulated reasons on the record at that time why
you were not striking the priors.”
       Hart then addressed the court. Hart said he now
understood that, in assaulting and threatening the victims,
he’d “horribly made a wrong choice and decision.” Hart told
the court he’d “made a choice to rehabilitate [him]self,” he
“[took] full responsibility for what [he had] done,” and he was
“ashamed” and “remorseful.”



                                 7
        Defense counsel, citing People v. Yanaga (2020) 58
Cal.App.5th 619 (Yanaga), noted the court could “consider
post-sentencing conduct in striking enhancements on
resentencing.” Counsel said Hart had “been an exemplary
prisoner in state prison.” Counsel stated Hart was serving
three consecutive life sentences of 25 years to life, questioning
“whether this additional 15 years serves any purpose beyond
what the 75 to life would gain for society.”
        The court stated it—as the trial court—had heard the
evidence in the case. Hart, the court said, had “act[ed] with
other individuals . . . [to] terroriz[e] a man that was just in his
apartment complex parking lot with his child.” The court added
“this came on the heels” of Hart’s prior strikes, “other serious
acts of violence.”
        The court continued, “I do not feel there is any reason to
strike the 667(a) priors. Mr. Hart has a long criminal history.
Efforts at rehabilitation have not worked.” Noting the Paws for
Life program was “a good program involving dogs,” the court said,
“I understand that he’s been doing well, but again my concern
is for the safety of the community.” The court stated it “also
had previously stayed time on other enhancements.” The court
concluded, “[S]o the sentence will remain.”
                             DISCUSSION
        “Senate Bill 1393 was intended to bring a court’s discretion
to strike a five-year serious felony enhancement in line with
the court’s general discretion to strike other enhancements.”
(Stamps, supra, 9 Cal.5th at p. 702.) In exercising its power
to dismiss an allegation or finding “ ‘in furtherance of justice,’ ”
“courts must consider both ‘the constitutional rights of the
defendant, and the interests of society represented by the
People.’ ” (Shaw, supra, 56 Cal.App.5th at p. 587.) Section 1385
allows courts to ensure individuals “ ‘are sentenced based on



                                 8
the particular facts of the offense and all the circumstances.
It enables the punishment to fit the crime as well as the
perpetrator.’ ” (Shaw, at p. 587.)
        We review a trial court’s decision not to strike a prior
serious felony enhancement for abuse of discretion. (Shaw,
supra, 56 Cal.App.5th at pp. 586-587.) “No error occurs if the
trial court evaluates all relevant circumstances to ensure that
the punishment fits the offense and the offender.” (Id. at p. 587.)
“ ‘It is not enough to show that reasonable people might disagree
about whether to strike one or more’ prior conviction allegations.”
(People v. Carmony (2004) 33 Cal.4th 367, 378.) “[A] trial court
does not abuse its discretion unless its decision is so irrational
or arbitrary that no reasonable person could agree with it.”
(Id. at p. 377.)
        The trial court here considered the documents Hart had
submitted,4 as well as the facts of the case and Hart’s criminal
history. The court acknowledged Hart had been “doing well” in
prison, and commended his work with a “good program involving
dogs.” But, the court continued, Hart’s “conduct and active gang
involvement while he was on the outside” “directly led” to his
most recent crimes, in which Hart named his gang, 18th Street.
Hart’s strike priors, the court said, involved other “acts of
aggression”5 against more victims, in addition to Valiente,

4     In asserting Hart’s conduct “since the date of his initial
sentencing [was] not relevant to [the] proceedings,” Morin
was wrong. (See Yanaga, supra, 58 Cal.App.5th at pp. 622-624
[in denying a motion to strike a firearm enhancement, trial
court prejudicially erred in refusing to consider defendant’s
postjudgment rehabilitative efforts in prison, including laudatory
chronos and participation in dog-training program].)
5    Hart’s strike priors were for robbery, assault with a deadly
weapon, and grossly negligent discharge of a firearm.


                                 9
“the young man” who was with him, and his friend Martinez,
“the good Samaritan.”
       Hart notes the trial court stated it “also had previously
stayed time on other enhancements,” when in fact it had not
(except in error). Hart is correct. As we have said, the court
imposed terms for the gang allegations and the prison priors,
but ordered those to be served concurrently with the rest of
the sentence and stayed, respectively. As we explained in Hart I,
this was error. The court could not impose sentences on the
prison priors “because those prison terms were served in the
same cases that constituted Hart’s five-year serious felony priors.
(People v. Perez (2011) 195 Cal.App.4th 801, 805; People v.
Dejourney (2011) 192 Cal.App.4th 1091, 1094, fn. 3.)” (Hart I.)
Similarly, the sentences on the gang enhancements should not
have been determinate terms but rather “a requirement that the
defendant serve a minimum of 15 years to be eligible for parole.
(People v. Williams (2014) 227 Cal.App.4th 733, 744-745.)”
(Hart I.) In other words, the trial court imposed the maximum
possible sentence—90 years to life—and, in denying Hart’s
petition, stated that sentence would “remain.”
       This misstatement by the court, however, does not rise to
the level of an abuse of discretion. The court mentioned almost
in passing that it had “stayed time on other enhancements”; the
court didn’t emphasize any previous grant of leniency on its part
toward Hart or suggest that any earlier exercise of discretion
in Hart’s favor played a significant role in the court’s analysis.
The transcript of the hearing reflects the court’s focus on the facts
of the crimes in this case and the length and seriousness of Hart’s
criminal history, while also taking into account his positive
accomplishments to date in prison.
       We conclude the trial court did not prejudicially abuse its
discretion in denying Hart’s request to strike his prior serious



                                 10
felony enhancements. (See Shaw, supra, 56 Cal.App.5th
at p. 588 [no abuse of discretion where court “considered the
relevant factors and reasonably concluded it would not be
‘in furtherance of justice’ to strike the five-year enhancement”;
while defendant “seemed ‘to be a nice guy’ ” and his strike prior
was 25 years old, his “extensive criminal record” amounted
to “ ‘a one-man crime wave’ ”]; People v. Brooks (2020) 53
Cal.App.5th 919, 926-928 [trial court recognized “rehabilitation
is a general objective of sentencing” but concluded punishment
was “ ‘of primary importance’ ” in denying motion to strike
enhancements; no abuse of discretion; “ ‘[a] judge’s subjective
determination of the value of a case and the appropriate
aggregate sentence, based on the judge’s experiences with
prior cases and the record in the defendant’s case, cannot be
ignored’ ”].)




                                11
                          DISPOSITION
      We affirm the trial court’s order denying Anthony Edward
Hart’s request to strike one or more of his three prior serious
felony enhancements under Senate Bill No. 1393.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                    EGERTON, J.

We concur:




             EDMON, P. J.




             KIM, J.




     Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


                               12